[J-20-2014]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :                 No. 18 WAP 2013
                              :
              Appellant       :                 Appeal from the Order of the Superior
                              :                 Court entered February 27, 2013 at No.
                              :                 1046 WDA 2012, affirming the Order of the
          v.                  :                 Court of Common Pleas of Mercer County
                              :                 entered June 8, 2012 at No.
                              :                 CP-43-CR-0001291-2011.
GERALD M. DUNNAVANT,          :
                              :                 ARGUED: April 8, 2014
              Appellee        :


                         OPINION IN SUPPORT OF REVERSAL


MR. JUSTICE STEVENS                                       DECIDED: DECEMBER 29, 2014
       Hiding behind the shield of location, in this case a home, should not give a suspect

a blank check to invite others into that location to engage in illicit drug deals. Thus, I join

the Opinion in Support of Reversal (“OISR”) which emphasizes that when an individual

voluntarily exposes his own criminal activity to another person, regardless of where the

disclosure occurred, the risk is on that individual that the information may be revealed to

the authorities.

       Just as the criminal element recognize the importance of and take advantage of

technological advances, so must law enforcement be permitted to take advantage of

technological advances in meeting its responsibilities under the law. I write separately to

express my view that Commonwealth v Brion, 539 Pa. 256, 652 A.2d 287 (1994) should

not be the current state of law in Pennsylvania. It should not matter whether the police

sent the confidential informant (CI) to the defendant’s home wearing a wire or whether the

police sent the CI to a street corner; either way, if the CI is invited into the suspect’s
residence to conduct illicit business, the evidence should be admissible.               The

expectation of privacy is lost when the suspect voluntarily exposes his illicit activities

regardless of where it occurs and regardless if the police deliberately sent the informant to

the home or not. The invitation by the suspect into the home should be the controlling

factor.




                                      [J-20-2014] - 2